PER CURIAM:
Claimants seek an award for damage to their 1992 Buick Skylark, which occurred on September 5, 1996. For reasons stated below, the Court will make an award of $250.00, the amount of claimants’ insurance deductible, for damage to their vehicle.
The incident giving rise to this claim occurred about 9:30 p.m. in Clay County on Route 4/5, also known as Camp Creek Hill Road. The claimants had purchased their vehicle the day before for approximately $8,000 and were out for a ride. Claimant Jackie Coleman stated that as they were crossing a wooden bridge about a mile from their home, they encountered a steel plate that had been placed over a hole in the bridge as a temporary repair measure. The plate was about two feet square and had been bolted over the hole one or two months earlier, according to Mr. Coleman’s testimony. Mr. Coleman testified that he was familiar with the bridge and that he usually straddles the plate with his vehicle when crossing the bridge.
However, the bridge is frequently used by logging trucks which had apparently jarred the plate loose, according to Mr. Coleman’s testimony. On this evening, when Mr. Coleman drove the car over the plate it tipped up and struck the undercarriage of the vehicle, resulting in a broken manifold, and other damage to the oil pan, alignment and transmission. Mr. and Mrs. Coleman testified that the vehicle was still driveable but had severe exhaust and ventilation problems. It was ultimately declared a total loss in a subsequent unrelated accident.
It is the respondent’s position that because claimants had paid only $500.00 down on the car and had made one insurance premium payment of $264.00 that there was no financial loss to *7the claimant resulting from this incident. The Court finds this argument unpersuasive. The Court has held that when the respondent’s maintenance workers install temporary steel plates to cover holes in bridges maintained by the State, that the respondent will be held liable when these measures fail to protect traveling motorists as these bridge hazards are readily apparent upon casual inspection. Dotson vs. Dept. of Highways, 16 Ct. Cl. 104 (1986); Mcmillan vs. Dept. of Highways, 16 Ct. Cl. 64 (1986); Fowler vs. Division of Highways, Unpublished opinion issued September 26, 1994, (CC-94-10). The claimants submitted a statement from their insurance company indicating their deductible was $250.00. Accordingly, the Court is of the opinion to and does make an award in the amount of $250.00, the amount of claimants’ insurance deductible.
Award of $250.00.